Citation Nr: 1432591	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  11-02 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1964 to August 1967.  According to his DD Form 214, he received the Combat Infantryman Badge.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, in which the RO denied reopening the Veteran's claim of service connection for diabetes mellitus, type II.  In a March 2014 decision, the Board reopened the Veteran's claim and remanded it for a VA examination and RO de novo review on the merits; the mandates of the remand have been substantially met.  See Stegall v. West, 11 Vet. App. 268(1998).

In March 2012, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam.

2.  Diabetes mellitus, type II, was not present until many years after service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in letters from November 2008, May 2009, and September 2010.  The claim was subsequently readjudicated, most recently in a May 2014 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, the Veteran's service treatment records and VA medical records are in the file.  The Veteran referred VA to private treatment records and they have been obtained and associated with the file.  In October 2010, the Veteran indicated that he had no further evidence or information to submit.  He has not referred to any additional existing evidence that is necessary for a fair adjudication of the claim which has not been obtained.

The Veteran received VA examination in April 2014; the report and medical opinion are in the claims file.  The Board finds that this examination is adequate.  It involved a review of the claims file, thorough examination of the Veteran, and supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a), including diabetes mellitus, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases, including diabetes mellitus, that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Service connection may be granted-on a direct basis-for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  § 3.303(d).  In addition, under § 3.307 (a)(6), a veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (e.g. Agent Orange).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  When such a veteran contracts a disease associated with exposure to herbicides under § 3.309(e)-such as Type II diabetes mellitus-that becomes manifest to a compensable degree within the time period specified in § 3.307(a)(6)(ii), the disease will be presumptively considered to have been incurred in service, even though there is no evidence of it during service.  A veteran must actually set foot within the land borders of Vietnam, to include the contiguous waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97.

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

In making these determinations, the Board has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Here, as the Veteran claims that he has diabetes mellitus related to service, entitlement to service connection may potentially be established on a direct or presumptive basis, including based on herbicide exposure.  See §§ 3.303, 3.304, 3.307, 3.309.  Nonetheless, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's current diabetes mellitus, type II, is related to service on any basis.

First, the Veteran is not entitled to service connection on a direct basis.  The record reflects that the Veteran has a diagnosis of diabetes mellitus, type II.  But, the preponderance of the evidence does not reflect that the Veteran was diagnosed with, treated for, or otherwise incurred this condition in service, or that there is a link between his current condition and service.  

At the March 2012 hearing, the Veteran testified that he was diagnosed with diabetes in service and has been taking medication (insulin) for it since 1964 or 1965.  Service treatment records are silent for a diagnosis or treatment for this condition, and the Veteran's entrance and separation examinations do not reflect problems with the Veteran's endocrine system or note diabetes mellitus.  In addition, VA medical records from April 2007 and July 2012 reflect that the Veteran reported the onset of his diabetes around 1990.  Furthermore, in a February 1998 private treatment record, the Veteran denied any known history of diabetes mellitus.  And, in a May 2005 statement, the Veteran stated that he was diagnosed with diabetes "approximately 15 years ago."

The Veteran received the Combat Infantryman Badge.  In the case of a veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  In this case, however, a diagnosis of diabetes mellitus is inconsistent with the relevant circumstances, conditions, or hardships of combat service, and the Veteran's status as a combat veteran is, therefore, unavailing for direct service connection in this case.

Moreover, the Veteran was afforded a VA examination in April 2014.  The examiner opined that the Veteran's diabetes is not related to service or had its onset in service, because the Veteran reported he did not have diabetes in service, service treatment records reflect the same, the Veteran did not serve in Vietnam, and the Veteran was diagnosed almost 30 years after service.

Accordingly, for the foregoing reasons, the Veteran is not entitled to service connection on a direct basis.

The Veteran is also not entitled to service connection on a presumptive basis under § 3.309 (a) or 3.303 (b) because, as explained above, the preponderance of the evidence does not reflect that the Veteran's diabetes mellitus manifested in service or within one year of separation from service, or that the Veteran shows continuity of symptomatology since service.  The Board finds that the aforementioned evidence-including service treatment records, the Veteran's reports, and the Veteran's medical records-tends to show that the Veteran's diabetes mellitus did not have its onset during his active service or immediately after service.

Finally, the Veteran is also not entitled to service connection on a presumptive basis due to herbicide exposure under § 3.307 (a)(6) because the evidence does not show that he served in Vietnam.  His service personnel records and Form DD214 do not indicate service in Vietnam or that he received the Vietnam Service Medal or any other decoration associated with service in Vietnam.  And, an August 2005 Personnel Information Exchange System (PIES) response to a request for information states: "There is no evidence in this Veteran's file to substantiate any service in the Republic of Vietnam."  

The only other evidence in the record concerning the etiology of the Veteran's diabetes mellitus is the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the diagnosis of diabetes requires specialized training and medical diagnostic testing and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377. 

Accordingly, for the reasons discussed above, the preponderance of the evidence weighs against a finding that the Veteran's diabetes mellitus is related to service.  Service connection for diabetes mellitus, type II, is not warranted on any basis; there is no doubt to be resolved; and the Veteran's claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for diabetes mellitus, type II, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


